OVERTON, Judge.
We have for review Rhodes v. State, 566 So.2d 593 (Fla. 1st DCA 1990), which certified the following question as being of great public importance:
WHETHER BULL V STATE, 548 SO.2D 1103 (FLA.1989), STANDS FOR THE PROPOSITION THAT STATUTORILY MANDATED AND FIXED COSTS MAY BE IMPOSED ON CONVICTED INDIGENT CRIMINAL DEFENDANTS WITHOUT AFFORDING THEM SPECIAL NOTICE OR A HEARING SEPARATE FROM THE SENTENCING HEARING.
Id. at 594. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
At Rhodes’ sentencing hearing, mandatory costs in the amount of $225 were imposed against him without objection. The district court affirmed and certified the above question. We addressed the due process concerns inherent in the question in State v. Beasley, 580 So.2d 139 (Fla.1991). In Beasley, we held that the imposition of costs upon an indigent criminal defendant under this type of factual situation satisfies the two-part procedural due process test delineated in Jenkins v. State, 444 So.2d 947 (Fla.1984).
In accordance with our decision in Beasley, we answer the certified question in the affirmative and approve the decision of the district court.
It is so ordered.
SHAW, C.J., and McDONALD, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.